PER CURIAM.
A jury convicted defendant of one count of possession of a controlled substance and one count of unlawful use of a weapon, in violation of §§ 195.202 and 571.030.1(4), RSMo Cum Supp.1993. Also, it convicted him of one count of resisting arrest, in violation of § 575.150, RSMo 1986.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).